Citation Nr: 0508046	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  03- 36 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
service-connected gastritis, currently evaluated as ten (10) 
percent disabling.

2.  Entitlement to service connection for peri-
umbilical/ventral hernia, status post repair with keloid 
scar.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1981 to 
November 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs, which, among other things, 
denied service connection for umbilical hernia and a higher 
rating for gastritis.  Appeal to the Board was perfected as 
to both issues.  

The issue of service connection for hernia is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.


FINDING OF FACT

The veteran's gastritis is not productive of eroded or 
ulcerated areas -- either large or multiple small areas - nor 
severe hemorrhages, although the veteran has complaints of 
reflux, indigestion, abdominal discomfort, and episodes of 
vomiting.   


CONCLUSION OF LAW

The criteria for an increased disability evaluation for 
service-connected gastritis, currently evaluated as 10 
percent disabling, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7307 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Evaluation Claim - Gastritis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which set forth 
separate rating codes for various disabilities.  38 C.F.R. 
Part 4 (2004).  The ratings in the Schedule basically 
represent average impairment in earning capacity from such 
diseases or injuries incurred or aggravated during service 
and residual conditions in civil occupations.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2004).  The basis of 
disability evaluations is the ability of the body as a whole 
to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10 (2004).  

Service connection was granted for chronic gastritis in a 
February 1985 rating decision, with an initial rating 
assignment of 10 percent effective December 1, 1984.  
Increased ratings for gastritis were considered since then, 
but at no time was the rating increased.  Most recently, in a 
February 2002 rating decision, the RO denied a rating higher 
than 10 percent.  In general, evaluation of the extent of 
impairment requires consideration of the whole recorded 
history.  38 C.F.R. §§ 4.1, 4.2 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, as service 
connection has been in effect for many years, the primary 
concern for the Board is the current level of disability.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).    

Applicable rating criteria are found in 38 C.F.R. § 4.114, 
Diagnostic Code 7307 (2004) (Hypertrophic Gastritis, Chronic 
- identified by gastroscope):

With severe hemorrhages, or large ulcerated or eroded 
areas - 60 percent
With multiple small eroded or ulcerated areas, and 
symptoms - 30 percent  
With small nodular lesions, and symptoms - 10 percent

Essentially, pertinent evidence dated within the last several 
years note the veteran's complaints of reflux, indigestion, 
abdominal discomfort, and episodes of vomiting.  Notably, 
however, a September 2001 upper gastrointestinal (GI) series 
found, concerning the stomach, flattening of the prepyloric 
antral shoulders with delayed transit and spastic duodenal 
bulb, and slight thickening of the mucosal folds of the 
second portion of the duodenal sweep.  These findings were 
described as suggestive of peptic ulcer disease and antral 
gastritis.  There was, however, no gastric ulcer or filling 
defect.  This is consistent with a report of a February 1999 
upper GI series, which indicated that the stomach and 
duodenum appeared normal in configuration.  This series also 
identified no ulcers, noted no changes of gastritis, and 
noted normal mucosal pattern.

A February 2002 VA examination revealed a symmetrical abdomen 
with good muscle strength, active bowel sounds, and no 
organomegaly.  The examiner noted the upper GI impression of 
peptic ulcer disease and antral gastritis.  Although there is 
an impression of peptic ulcer disease, the September 2001 
upper GI series specifically noted that there was no gastric 
ulcer.  Similarly, no ulcer was noted in February 1999.  
Without evidence of eroded or ulcerated areas - whether they 
are multiple small areas or large areas - the record does not 
support the assignment of a higher rating.  

The Board has considered other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not raised 
by the veteran and/or his representative, consistent with 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After such a 
review, and a review of the entire record, it finds that 
Diagnostic Codes other than 7307 do not provide a basis to 
assign a higher evaluation than that in effect.  In this 
connection, while the record, including the recent C&P 
examination report, documents other digestive system problems 
such as peptic ulcer, 38 C.F.R. § 4.114 requires that 
evaluation of digestive system disorders will be in 
accordance with a Diagnostic Code which reflects the 
predominant disability picture.  The Board finds that 
Diagnostic Code 7307 is that most closely reflecting the 
disability picture here, and does not evaluate the claim 
based upon Codes governing various types of ulcers.  The 
Board concludes that it is not appropriate to rate the 
service-connected disability using rating criteria for 
gastric or duodenal ulcer, as the veteran has not been 
service-connected for any ulcer - including  "peptic ulcer" 
- and the presence of an ulcer has not been shown, although 
it has been suggested. 

Thus, in conclusion, the Board finds that the preponderance 
of the evidence is against the claim.  Accordingly, the 
benefit-of-reasonable doubt rule (see 38 U.S.C.A. § 5107(b)) 
is inapplicable.



II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

VA fulfilled its duty to notify in the following manner.  As 
for the first element, in the November 2003 Statement of the 
Case (SOC), the veteran was notified of what regulations, 
including specific schedular criteria, that apply to his 
gastritis increased rating claim.  As the SOC explained what 
evidence had been received and that the claim remains denied, 
the veteran was thus placed on notice that the claim requires 
further substantiation with evidence conforming to a higher 
rating under applicable diagnostic criteria.  

As for the second and third elements, the RO's January 2001 
letter explained that VA would make reasonable efforts to 
help the veteran get evidence necessary to support his claim 
- such as medical records and records from other Federal 
agencies - but that he was ultimately responsible for 
substantiating his claim.  He was also notified that VA would 
assist him by providing an appropriate medical examination, 
which subsequently was accomplished with the performance of 
the February 2002 VA "digestive disorders" examination.  
The veteran also was explicitly asked to inform VA about any 
additional evidence for which he wanted RO assistance in 
obtaining or send the evidence himself.  This portion of the 
letter further enhanced VA's notice to him as to the 
veteran's and VA's respective claim development 
responsibilities.   

Finally, as for the fourth element, the veteran apparently 
was not given literal, explicit notice to provide any 
evidence in his possession pertinent to the claim.  This 
failure is technical, and did not result in prejudice to him.  
As of the issuance of the SOC, he was on notice that the RO's 
decision on the gastritis issue remained unfavorable.  The 
cover letter accompanying the SOC explicitly informed him 
that he has an additional 60 days to make any comments on his 
case or provide additional information before the case is 
"closed" and sent to the Board for appellate adjudication.  
The veteran filed no comments responsive to the SOC and cover 
letter; nor did he submit additional evidence relevant to the 
matters addressed in the SOC.  Moreover, soon after the 
issuance of the SOC, his representative filed a statement in 
lieu of VA Form 9 on the veteran's behalf explicitly stating: 
"We request the case be immediately prepared for 
certification to the BVA [Board]."  Under the circumstances, 
the Board is satisfied that the veteran has been adequately 
informed of the need for further substantiation with relevant 
evidence in his possession.  See VAOPGCPREC 1-2004, 69 Fed. 
Reg. 25,174 (May 5, 2004) (holding that the Court's statement 
in Pelegrini, to the effect that 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1) require inclusion of the fourth 
element in the VCAA notice is obiter dictum and not binding 
on VA).

It also is noted that full VCAA notice arguably was achieved 
through a combination of a VCAA letter, the SOC, and cover 
letter to SOC.  The law basically requires that a valid VCAA 
notice include the key elements outlined above; it does not 
mandate a single letter that accomplishes the requisite 
notice.  Here, the Board has determined that the key elements 
of a valid VCAA notice has been communicated to the veteran, 
and any technical failure to send a single, complete notice 
to him was, at most, harmless error.  See, e.g., 38 C.F.R. § 
20.1102 (2004).

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Here, the 
veteran was given an appropriate "digestive disorders" C&P 
examination.  The RO obtained the veteran's service medical 
records, private medical records, VA medical records, and 
veteran's written statements, and associated them with the 
claims folder.  Again, the veteran had notice of the status 
of his claim via SOC, and he, through his representative, 
waived additional time to submit more information.  The Board 
finds it reasonable to interpret this action to mean that he 
is satisfied with the development in his claim.  Thus, 
further development is unlikely to add more relevant evidence 
or information to this claim.      


ORDER

An increased disability evaluation for service-connected 
gastritis, currently evaluated as 10 percent disabling, is 
denied.


REMAND

Service connection for the claimed hernia apparently was 
denied based upon a clinical notation that pre-existing 
hernia was asymptomatic at separation, which appears to have 
been interpreted as evidence that the condition been resolved 
with no aggravation during service.  Having reviewed the 
entire record, the Board finds that further development is 
warranted before the claim of entitlement to service 
connection for peri-umbilical/ventral hernia can be 
adjudicated.
 
A pre-existing condition will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to a natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(b) (2004); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  Temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened.  See, e.g., Jensen v. Brown, 4 Vet. App. 304, 306-
307 (1993).

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim. A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but: (A) Contains competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (B) 
Establishes that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
for which presumptions exist manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) Indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability, 
including competent evidence showing post-service treatment 
for a condition, or other possible association with military 
service.  38 C.F.R. § 3.159(c)(4).  

In this case, private medical evidence dated in 2000 clearly 
document a recent diagnosis of ventral hernia and surgery 
therefore.  Service medical records show that the veteran's 
March 1981 enlistment medical examination report noted a pre-
existing umbilical hernia, deemed asymptomatic and non-
disabling at that time; that the veteran complained about 
stomach/abdominal pains and was treated for umbilical and 
supra-umbilical hernia a few times in service, in March-April 
1984; and that the November 1984 separation medical 
examination report documented umbilical hernia, described as 
asymptomatic and non-disabling.  Finally, the record contains 
post-service medical evidence dated from the mid-1980s 
through 2000, which document intermittent complaints about 
post-service symptoms similar to those noted in service and 
deemed to have been related to hernia (that is, abdominal 
pains), suggesting chronicity.  The Board therefore concludes 
that the requirements for scheduling a VA examination are 
met.

Second, the record does not disclose evidence of 
communication to the veteran complying with VCAA notice 
requirements specific to the hernia claim.  Given that this 
case will be on remand status for an appropriate C&P medical 
examination, compliance with the notice requirements could be 
ensured on remand.   

In consideration of the foregoing, the hernia service 
connection claim is remanded for the following actions, after 
which the RO should conduct a de novo review:  
  
1.  VCAA Notice.  The veteran should be 
provided notice pursuant to 38 U.S.C.A. 
§ 5103(a) specific to the hernia service 
connection claim.  It should tell him 
about any information and evidence not of 
record (1) needed to substantiate the 
claim; (2) VA will seek to provide; and 
(3) he is expected to provide.  Also ask 
him to submit any pertinent evidence in 
his possession.  

2.  VA C&P Examination.  After completing 
the above, schedule the veteran for a VA 
examination by a qualified medical 
professional to first render a specific 
diagnosis as to his claimed hernia 
(specifying what type(s) of hernia he 
has), and, for each diagnosis, then 
determine whether it is at least as 
likely as not (i.e., by a probability of 
50 percent), more likely than not (i.e., 
by a probability higher than 50 percent), 
or less likely than not (i.e., by a 
probability less than 50 percent), that 
the diagnosed disorder itself, as 
contrasted with mere symptoms or 
temporary flare-ups, either was incurred 
during the veteran's active military 
service or, in the case of the pre-
existing umbilical hernia noted in the 
March 1981 examination report, became 
aggravated beyond a normal course of the 
disorder during active service.  

The specific bases and rationale for the 
examiner's opinion should be provided in 
a written report.  If the examiner is not 
able opine on any requested issue or 
question without resorting to conjecture 
or speculation, he should so state and 
explain the reasons therefor.  Diagnostic 
testing, if deemed to be warranted by the 
examiner, should be performed.  

The veteran's entire claims folder, which 
should include a complete copy of this 
remand order, should be made available to 
the C&P examiner.  

Associate with the claims folder the 
report/opinion, along with diagnostic 
testing records, if any.

3.  After completing the above, review 
the entire claims folder and readjudicate 
the claim.  If any determination remains 
unfavorable to the veteran, he and his 
representative should be provided a 
Supplemental Statement of the Case, 
specifically citing VCAA statutory 
provisions and implementing regulations, 
including 38 C.F.R. § 3.159 (2004), and 
an opportunity to respond to it.  
Thereafter, if in order, return the claim 
to the Board for further review. 

The veteran is advised that a failure to report to a VA 
medical examination, if scheduled, may result in the denial 
of his claim, unless good cause is shown.  38 C.F.R. § 3.655 
(2004).  

The purposes of this remand are to comply with due process 
requirements and for further evidentiary development of the 
claim.  At this juncture, the Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this case.  

No action by the veteran is required until he receives 
further notice; however, he has the right to submit 
additional evidence and argument on the matter(s) the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled 
expeditiously.  See The Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


